Bleckley, Judge.
The clear and thoughtful written argument of Mr. Walker has failed to convince us that the jury should have *446entertained a reasonable doubt of its being dark when the burglary was committed. While the occupant of the room states that it was between seven and nine o’clock, (the date being the eleventh of April), she states also that her business in the room at the former hour was to get a lamp, and that all was then right. It would thus seem that there was no burglary until it was late enough for lamps to be needed. Moreover, the entry was made from the street through a window, and the goods which were taken out and carried away were two counterpanes, two blankets, a cloak and a dress. The burglars opened the shutter and raised the sash, entering from the street. There is every probability that they would want the cover of darkness to hide their proceedings, and there is very little, if any, doubt that they had it. We th nk the conviction warranted by the evidence. Mr. Walker cited 53 Ga., 567; 48 Ib., 509 ; 4 Blackstone’s Com., 224 ; 3 Greenleaf’s Ev., §75 ; 3 Chit. Cr. Law, 1104, 1108 ; Bishop’s Cr. Law, §163; 1 Hale’s P. C., 550, 551; 10 N. H., 105.
Judgment affirmed.